Concurring Opinion by
Mr. Justice Roberts:
I concur in the Court’s disposition of the issues raised by this appeal subject to the following limitation. As I noted in my dissent in Commonwealth v. Negri, 419 Pa. 117, 213 A. 2d 670 (1965), I am in disagreement with the Court’s holding that the mandate of Escobedo v. Illinois, 378 U.S. 478, 84 S. Ct. 1758 (1964), is not to be given retrospective application. I am no less in disagreement with the reiteration of that holding in the instant case.
However, I see no profit in continually noting my dissent on this point and, therefore, while remaining committed to the task of urging a reversal of the position taken by this Court in Negri, I will join in that holding as the law of this Commonwealth until a majority concurs in my view or the Supreme Court of the United States rules on the matter.
Mr. Justice Musmanno joins in this opinion.